Case 1:19-cv-03892-AT Document1 Filed 05/01/19 Page 1 of 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TOKIO MARINE SPECIALTY INSURANCE
COMPANY,

Plaintiff,

- against —
ALLIED WORLD ASSURANCE COMPANY
(U.S.), INC. and RLI INSURANCE
COMPANY,

Defendants.

 

 

 

CIVIL ACTION NO.

DECLARATORY JUDGMENT
COMPLAINT

ECF CASE

Plaintiff TOKIO MARINE SPECIALTY INSURANCE COMPANY (“Tokio”), by and

through its attorneys, Marshall Conway & Bradley, P.C., as and for its declaratory judgment

complaint against defendants ALLIED WORLD ASSURANCE COMPANY (U.S.), INC.

(“Allied World”) and RLI INSURANCE COMPANY (“RLI’) alleges, upon knowledge with

respect to itself and its own acts and upon information and belief as to all other matters, as

follows:

 
 

Case 1:19-cv-03892-AT Document1 Filed 05/01/19 Page 2 of 20

NATURE OF THE CASE

 

1. This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201, in which
Tokio seeks declaratory, monetary and ancillary relief against Defendants relating to insurance
coverage for Morningside Heights Housing Corporation (“Morningside”) and FirstService
Residential New York, Inc. (“FirstService”) regarding an underlying personal injury lawsuit
captioned Rodriguez v. Morningside Heights Housing Corp. and FirstService Residential New
York Inc., Supreme Court of the State of New York, New York County, Index No. 157166/2017
(the “Underlying Suit’). A copy of the Summons and Complaint filed in the Underlying Suit is
annexed hereto as Exhibit A.

2. Tokio seeks a declaratory judgment declaring, inter alia, that Allied World must defend
and indemnify Morningside and FirstService in the Underlying Suit on a primary and non-
contributory basis under a primary general liability insurance policy issued by Allied World to
Team Electric (the “Allied World Primary Policy”); that Allied World must reimburse Tokio for
defense attorneys’ fees, costs and disbursements incurred by Tokio to date in defending
Morningside and FirstService in the Underlying Suit; and that RLI must indemnify Morningside
and FirstService under an excess general liability policy issued by RLI to Team Electric (the
“RLI Excess Policy”) in the event a judgment in the Underlying Suit exceeds the amount of

coverage under the Allied World Primary Policy.

 
 

Case 1:19-cv-03892-AT Document1 Filed 05/01/19 Page 3 of 20

PARTIES

3. Plaintiff Tokio is an insurance company authorized and existing under the laws of the
Commonwealth of Pennsylvania with its principal place of business located at One Bala Plaza,
Bala Cynwyd, Pennsylvania.

4. Defendant Allied World Assurance Company (U.S.), Inc. is an insurance company
authorized and existing under the laws of the State of Delaware with its principal place of
business in Boston, Massachusetts.

5. Defendant RLI Insurance Company is an insurance company organized and existing

under the laws of the State of Delaware with its principal place of business in Peoria, Illinois.

JURISDICTION AND VENUE
6. This Court has original jurisdiction over the subject matter of this action pursuant to 28
U.S.C. §.1332(a)(1) because this action arises between citizens of different states and meets the
jurisdictional requirement for the amount in controversy.
7. This Court has subject matter jurisdiction to hear this case pursuant to 28 U.S.C.
§2201(a) to declare the rights and other legal relations of Tokio and the defendants, i.e., Allied
World and RLI.

8. The amount in controversy exceeds $75,000, exclusive of interest and costs.

 
 

 

Case 1:19-cv-03892-AT Document1 Filed 05/01/19 Page 4 of 20

9. Venue in this District is proper under 28 U.S.C. §1391(b)(2) because a substantial part

of the events or omissions giving rise to the claim occurred in this District.
FACTUAL BACKGROUND

Contract Between Team Electric and Morningside

10. Team Electric, a contractor, and Morningside, owner of premises located at 100
LaSalle Street, New York, New York (the “Premises”), entered into a written, signed agreement
under which Team Electric agreed to perform various work at the Premises (the “Team
Electric/Morningside Agreement”). A copy of the Team Electric/Morningside Agreement is
annexed hereto as Exhibit B.

11. Pursuant to the Team Electric/Morningside Agreement, Team Electric agreed to
indemnify and hold harmless Morningside and FirstService, the property manager of the
Premises, from claims made by any third- parties arising out of or resulting from the
performance of Team Electric’s work at the Premises during the period that Team Electric was at
the subject Premises.

12. Pursuant to the Team Electric/Morningside Agreement, Team Electric agreed to
procure, provide and maintain at its own expense both primary and excess insurance naming
Morningside and FirstService as additional insureds on both policies on a primary basis. See

Exhibit B, Article 21, paragraph 21.6 ef seq.

 
 

 

Case 1:19-cv-03892-AT Document1 Filed 05/01/19 Page 5 of 20

13, The Team Electric/Morningside Agreement contains the following provisions, which
state in relevant part:
21.6 Insurance and Indemnity; Costs and Fees

(a) Notwithstanding any provision herein or in the Contract Documents to the
contrary ... Contractor, at its own expense, shall carry the following insurance...
during the entire period of this Contract and during the entire performance of the Work.

(i) Commercial General Liability or “CGL” Insurance on an occurrence
basis having primary limits of at least $1,000,000 per occurrence with not less than a
$2,000,000 aggregate per project limit for claims arising out of allegations of bodily
injury, personal injury and for property damage ... Additional Insured status shall be
conveyed by endorsement in form and content acceptable to Owner. The policy shall not
contain exclusions relating to gravity related injuries or injuries sustained by any
employee of an insured or anyone. In addition to the aforementioned CGL requirements
the Contractor must carry an Excess Liability or “Umbrella” policy, written on a follow-
form basis with a single occurrence limit of not less than $5,000,000 per project. All
persons specified or named as Additional Insureds (or its equivalent) in this Contract
must be included as “Additional Insured” parties on both the CGL and Umbrella policies
of insurance. The coverage afforded to the Additional Insureds shall be written on a
primary basis, and shall not require or contemplate contribution by any other policy or
policies obtained by, or available to, any Additional Insured; any other such coverage
shall be excess over the coverage to be provided by the Contractor....

* bs *

(b) The Owner, the Architect, the Owner’s Managing Agent, all other persons
specified or named as such in this Contract, and if requested, the Owner’s Management,
shall be Additional Insureds on the above policies on a primary basis. Insurance shall be
written with ... Employment and independent contractor exclusions removed.

14, The Team Electric/Morningside Agreement was in full force and effect on November

13, 2015, which is the date of loss in the Underlying Suit.

 
 

 

Case 1:19-cv-03892-AT Document1 Filed 05/01/19 Page 6 of 20

15. Morningside and FirstService are each additional insureds under the Allied World
Primary Policy with respect to the Underlying Suit.

16. Morningside and FirstService are each additional insureds under the RLI Excess
Policy with respect to the Underlying Suit.

Tokio Policy

17. Tokio issued Policy Number PPK1414645 for the policy period November 1, 2015 to
November 1, 2016 (the “Tokio Policy”) to Morningside. A copy of the Tokio Policy is annexed
as Exhibit C.

18. The Tokio Policy provides, subject to all insuring clauses, conditions, limitations and
exclusions, Commercial General Liability coverage with a $1 million per occurrence limit and a
$2 million general aggregate limit.

Allied World Primary Policy

19, Allied World issued policy number 5050-0318 to Team Electric, Inc., effective from
April 1, 2015 to April 1, 2016 (the “Allied World Primary Policy”).

20. The Allied World Primary Policy provides primary general liability coverage to
Team Electric in the amount of $1 million each occurrence and a $2 million general aggregate

limit. A copy of the Allied World Primary Policy is annexed as Exhibit D.

 
 

Case 1:19-cv-03892-AT Document1 Filed 05/01/19 Page 7 of 20

21. In pertinent part, the Commercial General Liability Coverage Part of the Allied
World Primary Policy, as modified by the endorsement titled “New York Changes-Commercial
General Liability Coverage Form”, states as follows:
SECTION I—- COVERAGES
COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY
1. Insuring Agreement
a. We will pay those sums that the insured becomes legally obligated to pay as
damages because of “bodily injury” or “property damage” to which this insurance
applies. We will have the right and duty to defend the insured against any “suit”

seeking those damages even if the allegations of the “suit” are groundless, false or
fraudulent.

b. This insurance applies to “bodily injury” and “property damage” only if:
(1) The “bodily injury” or “property damage” is caused by an “occurrence” that

takes place in the “coverage territory’;
(2 ) The bodily injury” or “property damage” occurs during the policy period...

22, The Allied World Primary Policy contains an endorsement titled “Additional
Insured-Owners, Lessees or Contractors- Scheduled Person or Organization” (the “Additional

Insured Endorsement’), which provides as follows:

 
 

Case 1:19-cv-03892-AT Document1 Filed 05/01/19 Page 8 of 20

ADDITIONAL INSURED-OWNERS, LESSEES OR CONTRACTORS-
SCEDULED PERSON OR ORGANIZATION

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART
SCHEDULE

Name of Person or Organization: As required by written contract. If required by your
written contract with the additional insured, this insurance shall be a primary /non-
contributory basis. The inclusion of one or more Additional Insured under the terms of
this endorsement does not increase our limits of liability. All other terms and conditions
remain unchanged.

(If no entry appears above, information required to complete this endorsement will be
shown in the Declarations as applicable to this endorsement.)

A. Section Il- Who Is An Insured is amended to include as an insured the person or
organization shown in the Schedule but only with respect to liability arising out of your
ongoing operations performed for that insured.

B. With respect to the insurance afforded to these additional insureds, the following
exclusion is added:

2. Exclusions

This insurance does not apply to “bodily injury” or “property damage” occurring
after:

(1) All work, including materials, parts or equipment furnished in connection
with such work, on the project (other than service, maintenance or repairs) to be
performed by or on behalf of the additional insured(s) at the site of the covered
operations has been completed; or

(2) That portion of “your work” out of which the injury or damage arises has been
put to its intended use by any person or organization other than another contractor or

8

 
 

Case 1:19-cv-03892-AT Document1 Filed 05/01/19 Page 9 of 20

subcontractor engaged in performing operations for a principal as a part of the same
project.

RLI Excess Policy

23. Upon information and belief, RLI issued commercial excess policy number
RXL0806023 to Team Electric, Inc. effective from April 1, 2015 to April 1, 2016 (the “RLI
Excess Policy”). The RLI Excess Policy provides excess commercial general liability coverage
to Team Eclectic with a combined single limit of $9 million.

24. Upon information and belief, the RLI “Excess Policy states that “The word ‘insured’
means any person or organization qualifying as an insured person under the terms of the
underlying insurance.”

25. The Allied World Primary Policy is the underlying insurance of the RLI Excess
Policy.

26. Upon information and belief, the RLI Excess Policy provides, in relevant part, as
follows:

I. INSURING AGREEMENT

A. Coverage

Subject to the other provisions of this policy, we will pay on behalf of the insured the
insured’s ultimate net loss if such loss results from an occurrence insured by underlying
insurance. However,, the insurance afforded by this policy shall apply (a) only in excess of the

underlying insurance; (b) only after the underlying insurance has been exhausted by payment of
the limits of liability of such insurance;....

 
 

 

Case 1:19-cv-03892-AT Document1 Filed 05/01/19 Page 10 of 20

This policy, except where provisions to the contrary appear herein, is subject to all of the
conditions, agreements, exclusions and limitations of and shall follow the underlying insurance
in all respects. This includes changes by endorsement.

The Accident and the Underling Suit

27. On November 13, 2015 (the date of loss), Patrick Rodriguez, an employee of Team
Electric, was performing work within the course and scope of his employment with Team
Electric at the Morningside Garage premises located at 100 LaSalle Street, New York, New York
(the “Premises’’) pursuant to the Team Electric/Morningside Agreement.

28. Rodriguez alleges that he sustained injuries on November 13, 2015 at the Premises
while performing work during the course and scope of his employment for Team Electric by
tripping on a parking bumper. It is alleged that he tripped on a “broken, dislodged and exposed
rebar which was jutting out of parking lot barriers” while he was performing his work for Team
Elect at the Premises.

29. Rodriguez filed the Underling Suit against Morningside and FirstService for
damages regarding the injuries he allegedly sustained at the Premises on the date of loss.

30. Inthe Underlying Suit, Rodriguez alleges that the accident and his injuries were

caused by the negligence of Morningside and FirstService.

10

 
 

 

Case 1:19-cv-03892-AT Document1 Filed 05/01/19 Page 11 of 20

31. Morningside and FirstService filed a third-party complaint against Team Eclectic,
alleging claims for common law contribution, common law indemnification, contractual
indemnification, contribution and breach of contract.

32. Tokio assigned counsel to defend both Morningside and FirstService in the
Underling Suit and is continuing to defend them in the Underlying Suit.

Tokio’s Tender and Responses of Allied World and RLI

33. In correspondence dated February 14, 2018, Tokio tendered the defense and
indemnification of Morningside and FirstService in the underlying Suit to Allied World and RLI
under the Allied World Primary Policy and the RLI Excess Policy. A copy of Tokio’s February
14, 2018 letter is annexed as_ Exhibit E.

34. In correspondence dated April 6, 2018, Rockville Risk Management (“Rockville”),
on behalf of Allied World, rejected Tokio’s tender and refused to defend or indemnify
Morningside and FirstService in the Underlying Suit. Allied World rejected the tender, infer
alia, because plaintiff “was injured while walking near a broken curb stop in the parking garage.
Team Electric was contracted to preform electrical work in the parking garage. The scope of
work did not include any work having to do with curb stops.” A copy of Rockville’s April 6,
2018 correspondence is annexed as Exhibit F.

35. In correspondence dated March 26, 2018 and April 3, 2018, RLI rejected Tokio’s

tender and “reserved all rights” to disclaim coverage to Morningside and FirstService in the

ll

 
 

Case 1:19-cv-03892-AT Document1 Filed 05/01/19 Page 12 of 20

Underlying Suit. Copies of the March 26, 2018 and April 3, 2018 correspondence are annexed
as Exhibits G and H, respectively.

36. Allied World has refused to assume the defense of Morningside and FirstService in
the Underlying Suit, refused to reimburse Tokio for the cost of defending Morningside and
FirstService, and refused to indemnify Morningside and FirstService for Rodriquez’s injuries.

37. An actual controversy exists between the parties as to their rights and obligations
under the Allied World Primary Policy and under the RLI Excess Policy.

38. Circumstances exist that justify a determination by this Court, pursuant to 28 U.S.C.
section 2201, of the rights and obligations of the parties under the Allied World Primary Policy
and RLI Excess Policy, and that determination will be beneficial to both plaintiff and defendants.

39. Tokio has no adequate remedy at law.

FIRST CAUSE OF ACTION
(AGAINST ALLIED WORLD)
DECLARATION OF DUTY TO DEFEND UNDER THE ALLIED WORLD
PRIMARY POLICY
40. Tokio repeats, reiterates, and re-alleges the allegations of paragraphs | through 39 as

if fully set forth herein.

12

 
 

Case 1:19-cv-03892-AT Document1 Filed 05/01/19 Page 13 of 20

41. There is an actual and present controversy between Tokio and Allied World
concerning whether Allied World has an obligation to defend Morningside and FirstService as
additional insureds under the Allied World Primary Policy in the Underlying Suit.

42. Allied World’s rejection of the tender under its primary policy was wrongful because
Morningside and FirstService each qualify as additional insureds pursuant to the Additional
Insured Endorsement of the Allied World Primary Policy.

43. Allied World’s rejection of the tender under its primary policy was wrongful because
the agreement between Team Electric and Morningside is a written contract which required
Team Electric to name Morningside and FirstService as additional insureds to the Allied World
Primary Policy.

44, Allied World’s rejection of the tender was wrongful because the alleged liability of
both Morningside and FirstService in the Underlying Suit arose out of Team Electric’s ongoing
operations performed for Morningside and FirstService at the Premises.

45. Pursuant to the Additional Insured Endorsement of the Allied World Primary Policy
coverage for Morningside and FirstService under the Allied World Primary Policy is on a
primary and non-contributory basis.

46. By operation of the Additional Insured Endorsement of the Allied World Primary
Policy, Morningside and FirstService are additional insureds under the Allied World Primary
Policy.

13

 
 

Case 1:19-cv-03892-AT Document1 Filed 05/01/19 Page 14 of 20

47. Tokio is entitled to a declaration that Allied World must defend Morningside and
FirstService in the Underlying Suit under the Allied World Primary Policy on a primary and
non-contributory basis.

48. A judicial declaration of this issue is necessary and appropriate at this time to permit
Tokio to determine Allied World’s legal obligations to Morningside and FirstService.

SECOND CAUSE OF ACTION
(AGAINST ALLIED WORLD)
DECLARATION OF DUTY TO REIMBURSE TOKIO FOR

MORNINGSIDE’S AND FIRSTSERVICE’S DEFENSE COSTS THROUGH
THE DATE OF THE DECLARATION OF RIGHTS IN THIS LAWSUIT

 

49. Tokio repeats and re-alleges that allegations of paragraphs | through 48 as if fully
set forth herein.

50. There is an actual and present controversy between Tokio and Allied World
concerning whether Allied World has an obligation to reimburse Tokio for Morningside’s and
FirstService’s defense costs to date.

51. Based upon the foregoing, Tokio is entitled to a declaration that Allied World must
reimburse Tokio for Morningside’s and FirstService’s defense attorneys’ fees, costs and
disbursements in the Underlying Suit from the date of tender to the date of judgment in this

declaratory judgment lawsuit on a primary non-contributory basis.

14

 
 

Case 1:19-cv-03892-AT Document1 Filed 05/01/19 Page 15 of 20

52. A judicial declaration of this issue is necessary and appropriate at this time to permit

Tokio to determine Allied World’s legal obligations to Morningside and FirstService.

THIRD CAUSE OF ACTION
(AGAINST ALLIED WORLD)

DECLARATION OF DUTY TO PAY MORNINGSIDE’S AND
FIRSTSERVICE’S DEFENSE COSTS FROM THE DATE OF THE
DECLARATORY JUDGMENT IN THIS ACTION THROUGH THE FINAL
RESOLUTION OF THE UNDERLYING SUIT

 

53. Tokio repeats and re-alleges the allegations of paragraphs 1 through 52 as if fully
set forth herein.

54. There is an actual and present controversy between Tokio and Allied World
concerning whether Allied World has an obligation to pay Morningside’s and FirstService’s
defense attorneys’ fees, costs and disbursements in the Underlying Suit until the final resolution
of that lawsuit.

55. Based upon the foregoing, Tokio is entitled to a declaration that Allied World must
pay Morningside’s and FirstService’s defense attorneys’ fees, costs and disbursements in the
Underlying Suit on a primary, non-contributory basis from the date of judgment in this action
through the final resolution of the Underlying Suit.

56. A judicial declaration of this issue is necessary and appropriate at this time to permit

Tokio to determine Allied World’s legal obligations to Morningside and FirstService.

15

 
 

Case 1:19-cv-03892-AT Document1 Filed 05/01/19 Page 16 of 20

FOURTH CAUSE OF ACTION
(AGAINST ALLIED WORLD)
DECLARATION OF DUTY TO INDEMNIFY UNDER THE ALLIED WORLD
PRIMARY POLICY

57. Tokio repeats and re-alleges that allegations of paragraphs 1 through 56 as if fully
set forth herein.

58. There is an actual and present controversy between Tokio and Allied World
concerning whether Allied World has an obligation under the Allied World Primary Policy to
indemnify Morningside and FirstService in the Underlying Suit

59, Pursuant to the Additional Insured Endorsement of the Allied World Primary Policy,
Allied World must indemnify Morningside and FirstService in the Underlying Suit on a primary,
non-contributory basis.

60. Based upon the foregoing, Tokio is entitled to a declaration that Allied World must
indemnify Morningside and FirstService in the Underlying Suit under the Allied World Primary
Policy on a primary and non-contributory basis.

61. A judicial declaration of this issue is necessary and appropriate at this time to permit

Tokio to determine Allied World’s legal obligations to Morningside and FirstService.

16

 
 

 

Case 1:19-cv-03892-AT Document1 Filed 05/01/19 Page 17 of 20

FIFTH CAUSE OF ACTION
(AGAINST RLI INSURANCE COMPANY)
DECLARATION OF DUTY TO INDEMNIFY UNDER THE RLI EXCESS
POLICY

62. Tokio repeats and re-alleges that allegations of paragraphs 1 through 61 as if fully
set forth herein.

63 The RLI Excess Policy follows form to the Allied World Primary Policy.

64. The RLI Excess Policy is subject to the Additional Insured Endorsement of the
Allied World Primary Policy.

65. Morningside and FirstService are each entitled to additional insured status under the
RLI Excess Policy.

66. In the event that a judgment against Morningside and/or FirstService in the
Underlying Suit exceeds the coverage available under the Allied World Primary Policy, the RLI
Excess Policy applies prior to the Tokio Primary Policy.

67. There is an actual and present controversy between Tokio and RLI concerning
whether RLI has an obligation under the RLI Excess Policy to indemnify Morningside and
FirstService in the Underlying Suit for any judgment against Morningside and/or FirstService
that exceeds the amount of coverage available under the Allied World Primary Policy.

68. Based upon the foregoing, Tokio is entitled to a declaration that RLI must indemnify

both Morningside and FirstService in the Underlying Suit under the RLI Excess Policy for any

Li?

 
 

Case 1:19-cv-03892-AT Document1 Filed 05/01/19 Page 18 of 20

judgment against Morningside and/or FirstService that exceeds the amount of coverage available
under the Allied World Primary Policy.

69. Based upon the foregoing Tokio is entitled to a declaration setting forth the priority
of coverage between the Tokio Primary Policy and the RLI Excess Policy for any judgment
against Morningside and/or FirstService in the Underlying Suit that exceeds the amount of
coverage available under the Allied World Primary Policy.

70. A judicial declaration of this issue is necessary and appropriate at this time to permit

Tokio to determine RLI’s legal obligations to Morningside and FirstService.

WHEREFORE, Plaintiff respectfully requests that this Court issue a declaratory
judgment declaring the rights, duties, and obligations of the parties under the Allied World
Primary Policy and the RLI Excess Policy with regard to the claims in the Underlying Suit, as
follows:

a. On the First Cause of Action, a declaration that Allied World is obligated under the
Allied World Primary Policy to defend Morningside and FirstService in the Underlying Suit on a
primary, non-contributory basis;

b. On the Second Cause of Action, a judgment in favor of Tokio ordering Allied World to

reimburse defense attorneys’ fees, costs and disbursements that Tokio incurred in defending

18

 
 

Case 1:19-cv-03892-AT Document1 Filed 05/01/19 Page 19 of 20

Morningside and FirstService in the Underlying Suit from the date of tender to the date of the
judgment;

c. On the Third Cause of Action, a declaration that Allied World must pay all defense
attorneys’ fees, costs and disbursements for defending Morningside and FirstService in the
Underlying Suit from the date of the declaration through the final resolution of the Underlying
Suit;

d. Onthe Fourth Cause of Action, a declaration that Allied World must indemnify
Morningside and FirstService in the Underlying Suit under the Allied World Primary Policy on a
primary, non-contributory basis;

e. On the Fifth Cause of Action, a declaration that RLI must indemnify Morningside and
FirstService under the RLI Excess Policy for any judgment in the Underlying Suit that exceeds
the coverage available to Morningside and/or FirstService under the Allied World Primary
Policy;

f, On the Fifth Cause of Action, a declaration setting forth the priority of coverage between
the Tokio Primary Policy and the RLI Excess Policy for any judgment against Morningside
and/or FirstService in the Underlying Suit that exceeds the coverage available under the Allied
World Primary Policy; and

g. Granting Plaintiff such other and further relief as this Court may deem just, proper and

equitable.

19

 
 

Case 1:19-cv-03892-AT Document1 Filed 05/01/19 Page 20 of 20

JURY DEMAND
Philadelphia demands trial by jury of all issues so triable in this cause.

Dated: April 30, 2019
New York, New York

Ltt VB sae. -

MARSHALL CONWAY & BRADLEY, P.C.
By: Christopher T. Bradley
Stacey H. Snyder
45 Broadway, Suite 740
New York, New York 10006
(212) 619-4444

Attorneys for Plaintiff Tokio Marine
Specialty Insurance Company

20

 
